Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-7 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liese et al. (DE 20 2011 103 798) in view of van de Ven et al. (5,620,525).
Liese discloses a reactor for manufacturing polycrystalline silicon comprising a multipart reactor housing (title) by chemical vapor deposition (Use) in which the reactor includes a lower 
Van de Ven teaches of depositing polysilicon by chemical vapor deposition (col.1 lines 22-32) in which after deposition, the top of the process chamber 2 can be removed for cleaning (col.3 lines 42-63).  It would have been obvious to remove the top of the chamber in Liese after deposition because Van de Ven is explicit that the process chamber top is removed after depositing polysilicon.
Regarding claim 5, the applicant requires a moving part.  The examiner notes that isolation occurs as noted in Figure 1.  This isolation is inherently moved to the lower housing portion 3.
Regarding claim 6, Liese teaches a lid for deposition of polysilicon (title and Figure 1).
Regarding claim 7, the applicant requires a specific time for installing the lid before deposition.  Liese teaches a lid for deposition of polysilicon (title and Figure 1).  To utilize a specific time frame would have been obvious in the absence of a showing of unexpected results.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liese et al. (DE 20 2011 103 798) in view of van de Ven et al. (5,620,525) and further in view of CN 204789066).  The combination of Liese/van de Ven fail to teach a filter unit.
CN’066 teaches a high efficiency filter (title) for use on blowing a sweeping gas to remove dust (abstract).  It would have been obvious to utilize a filter unit to blow out impurities and contamination in the combination with the expectation of success because CN’066 teaches of using a filter to blow gas.


	Mueller et al. (2015/0364323) teaches a method for depositing polycrystalline silicon by using a deposition reactor such as a bell jar having a base plate and a hood and has been cited as relevant art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                        /BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        03/08/2022